Citation Nr: 1426843	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-06 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a cervical spine disability with headaches.

2. Entitlement to a right upper extremity disability.

3. Entitlement to a rating higher than 10 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to October 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2009, the Veteran filed a claim of service connection for a right arm, shoulder blade, and tendinitis disability.   The Court of Appeals for Veteran Claims (Court) has held (in the context of a claim for service connection for a psychiatric disorder) that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue is recharacterized as entitlement to service connection for a right upper extremity disability.  

In January 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

During the Board hearing in January 2013, the Veteran withdrew his claims of entitlement to service connection for sleep apnea and a bilateral hip disability.  He also withdrew his claim as to the issue of whether new and material evidence was received to reopen a claim of entitlement to service connection for patellofemoral syndrome of the left and right knees.  Thus these issues are not before the Board.  

In March 2009, the Veteran raised the issue of an increased rating for tendonitis of the left shoulder.  During the January 2013 Board hearing, he raised the issue of whether new and material evidence was received to reopen his claim of entitlement to service connection for pseudofolliculitis barbae and whether there was clear and unmistakable error in a previous rating decision that denied service connection for a disability of the feet.  Thus these issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The January 2013 Board hearing transcript is part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of a rating higher than 10 percent for lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Cervical degenerative joint disease with headaches, degenerative disk disease, and neural foraminal stenosis is related to service.

2. Degenerative changes of the right shoulder and triceps enthesopathy are related to service.  


CONCLUSIONS OF LAW

1. Cervical degenerative joint disease with headaches, degenerative disk disease, and neural foraminal stenosis, was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2. Degenerative changes of the right shoulder and triceps enthesopathy were incurred in service.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 

In light of the favorable determination to grant service connection for a cervical spine disability and right upper extremity disability VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issues on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159.

During the Board hearing, the undersigned discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. 
§ 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Analysis

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system (arthritis), if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Board finds that the weight of the evidence of record supports a finding of service connection for a cervical spine disability with headaches, diagnosed as degenerative joint disease, degenerative disk disease, and neural foraminal stenosis, and a right upper extremity disability, diagnosed as degenerative changes of the right shoulder and triceps enthesopathy.  

Service treatment records show that the Veteran was in multiple motor vehicle accidents during service and injured his cervical spine and right upper extremity.  In December 1987, the Veteran was in a car accident and was hit from the back.  He complained of radiating shoulder pain and the assessment was cervical strain and sprain and right paraspinous trapezius pain.  

In March 1992, the Veteran again was rear ended in a motor vehicle accident and complained of neck, shoulder, and head pain.  His assessment in March 1992 was cervical strain and in April 1992 it was musculoskeletal pull.  He was treated by a private chiropractor for his injuries.  Treatment records from the chiropractor's office dated from March 1992 to September 1992 show that the Veteran was treated for pain in his neck and right arm and hypertonicity of the trapezius and paracervical muscles on both sides.  He complained of neck soreness and headaches, particularly in the middle section.  

On evaluation in September 1992, the Veteran reported experiencing radiating suboccipital radiating headaches, sharp neck pain, and right sided mid-back pain between the shoulder blades.  Cervical orthopedic tests revealed a positive foraminal compression test in all planes.  There was moderate hypertonicity of the paracervical and trapezius muscles bilaterally.  X-rays showed a straightening of the normal cervical curvature with a reversal at the C2/C3 level and a rotational malpositioning of the C7 vertebral body.  The impression was acute moderate cervical strain and sprain with associated myospasm and acute moderate trapezius myospam with associated myofascitis.  The examiner noted that shoulder and ligament injuries are resistant to recovery, especially when performing strenuous work such as working in a machine shop, as the Veteran did during service.  The examiner also cautioned the injuries of this nature may dispose an individual to early degenerative changes.  

In July 1997, the Veteran was in a third motor vehicle accident when his vehicle was struck in the left front fender.  He complained of subsequent headaches.  On the report of medical history dated in August 1997 upon retirement from service the Veteran complained of swollen or painful joints.  

The Veteran also sustained additional injuries during service to his cervical spine and right upper extremity.  In March 1980 he dropped a case of soft drinks on his right lateral forearm and had as assessment of soft disuse damage with possible hematoma.  In September 1985, the Veteran complained of neck pain after lifting weights.  In June 1987, a large steam valve fell on the Veteran's forearm and he complained of tingling and numbness.  In July 1989, the Veteran slipped on a ladder striking his right elbow.  The impression was moderate contusion to right elbow and soft tissue injury.  

After service, VA x-rays in December 2007 show degenerative changes of the cervical spine.  A MRI of the cervical spine in January 2008 show multiples areas of neural foraminal stenosis.  A MRI report in September 2012 also related the Veteran's chronic headaches to his cervical spine disability.  A VA x-ray of the right shoulder in June 2009 shows minimal degenerative change.  A x-ray of the right forearm in June 2009 shows triceps enthesopathy.

In January 2013 the Veteran testified that he had continual problems with his neck, right shoulder, and headaches from the time of his motor vehicle accidents in service until the present.  He stated that his headaches resulted from his neck pain.  In August 2009 the Veteran also stated that he injured his right arm and shoulder during service when a steam valve and soda cans fell on his arm.  He also claimed that he strained his neck numerous times during service working as a machinist's mate.   

During the January 2013 Board hearing, the Veteran's attorney stated that his chiropractor determined that there was a nexus between service and his neck and shoulder problems.  The record includes favorable opinions from the Veteran's private chiropractor.   Dr. R.B. has been the Veteran's private chiropractor since 2002 and has treated him for neck and right shoulder problems.  In December 2003 Dr. R.B. concluded that the Veteran's current problems were related to his problems in service.  

Dr. R.B. in March 2009 stated that since July 2002 the Veteran has been treated for headaches, neck pain, and right shoulder.  Examination and outside testing revealed a large disc protrusion at C2-C3 level to the left and degenerative disk disease at C4-C7 with stenosis and foraminal encroachment to the right.  The Veteran's pain and headaches worsened.  Dr. R.B. concluded that the Veteran's "symptoms began while working as a machinist in the Navy where he was treated for foot and leg pain.  This and other pains have gradually become much worse."  In reading this opinion in its entirety and in conjunction with Dr. R.B.'s opinion in December 2003, the Board finds that Dr. R.B. related to service the onset of the Veteran's cervical spine disability with headaches and right upper extremity disability.  The Board finds this opinion to be highly probative as Dr. R.B. has been treating the Veteran for several years and the opinion is consistent with the Veteran's medical history and in-service injuries.  The thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board recognizes that there are unfavorable VA opinions of record that were all rendered by the same examiner.  On VA examination for the cervical spine in April 2011 the examiner noted that the Veteran stated that he noticed severe neck pain in 2003 and since then had neck and head pain.  The examiner opined that the Veteran's cervical spine degenerative joint disease was not caused by or a result of active duty, to include the in-service motor vehicle accidents, as the x-rays at that time were normal and the Veteran reported the onset of neck pain in 2003.  The examiner further stated that degenerative joint disease was first shown on x-ray in in 2005, 7 to 8 years after service, during which time the Veteran worked as a police officer and Sheriff with an unknown intercurrent injury.  On VA neurological examination in April 2011, the examiner opined that headaches attributed to the cervical spine degenerative joint disease were not caused or a result of active duty as the Veteran first notice headaches in 2005 when he was first diagnosed with degenerative joint disease.  On VA examination for the right shoulder in April 2011, the examiner noted that the Veteran reported right arm and shoulder pain in 2002 to 2003.  The examiner determined that there was no objective evidence or right arm pathology and concluded that mild degenerative change in the right shoulder was not caused by or a result of injuries in service.  The examiner noted the Veteran's in-service injuries to the right upper extremity, however the examiner based the unfavorable opinion on the fact that there was no right arm or right shoulder disability noted on the separation examination, the Veteran complained of right shoulder pain since 2002 to 2003, degenerative changes of the right shoulder were not noted until 2009, and after service the Veteran worked as a police officer and Sheriff with an unknown intercurrent injury.  

The Board finds that the above opinions are of limited probative value as they are based on an inaccurate factual premise.  First, while the examiner indicated that the Veteran reported neck pain, right shoulder pain, and headaches several years after service, the Veteran in January 2013 testified that he had continuous problems with his neck and headaches and right shoulder since service.  His testimony is competent and credible as it is consistent with the other evidence of record.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Second, a private medical record in May 1999 shows that the Veteran was treated for cervical and shoulder strain.  Third, the VA examiner stated that there was no disability of the right upper extremity noted upon separation, however on August 1997 report of medical history upon retirement from service the Veteran complained of joint pain.  Lastly, while the VA examiner alluded to post-service work related injuries the evidence of record is devoid of such injuries.  The Court has found that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  For these reasons the Board's finds that the VA examiner's unfavorable opinions are of no probative value.  

In sum, the Board finds that the weight of the evidence supports the conclusion that the Veteran's cervical spine disability with headaches, diagnosed as degenerative joint disease, degenerative disk disease, neural foraminal stenosis, and a right upper extremity disability, diagnosed as degenerative changes of the right shoulder and triceps enthesopathy, must be granted.  As such all reasonable doubt must be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for cervical degenerative joint disease with headaches, degenerative disk disease, and neural foraminal stenosis is granted.

Service connection for degenerative changes of the right shoulder and triceps enthesopathy is granted.  



REMAND

In January 2013, the Veteran testified that his lumbosacral strain caused marked interference with his ability to work as a security guard for the Social Security Administration (SSA) as he was not allowed to take his medications while on the job.  Subsequently in February 2013, the Veteran's attorney in a letter to a private medical practice indicated that he was representing the Veteran with regard to his claim for disability benefits from SSA.  Thus as the SSA records may be relevant to the Veteran's claim for an increased rating for lumbosacral strain, an attempt needs to be made to associate them with the record.  

In January 2013 the Veteran testified that he had low back pain radiating to his extremities.  On remand the Veteran should be afforded a VA examination to determine whether he has neurological impairment, to include lower extremity radiculopathy, that is related to his lumbosacral strain.  Further, as the issue for an increased rating for lumbosacral strain is being remanded to obtain outstanding records, upon remand the Veteran also should be afforded a VA examination to determine the overall current level of severity of his lumbosacral strain.  

Lastly, the Court has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in the instant case it is premature to conclude that the issue of TDIU is raised by the record until the outstanding records are obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of all the medical records from SSA that were used in considering the Veteran's claim for disability benefits.  

The procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) should be followed.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Afterwards have the Veteran scheduled for a VA examination to determine the current extent and severity of the service-connected lumbosacral strain.  All indicated studies, including range of motion studies in degrees, should be performed.  Tests of joint motion against varying resistance should be performed, and the extent of any incoordination, weakened movement, and excess fatigability on use should be described, with a notation of any additional functional impairment. 

The examiner should identify any objective evidence of pain or functional loss due to pain. The examiner is asked to express an opinion whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups. 

The examiner should indicate whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

The examiner should specifically indicate whether there is any neurological impairment associated with the service-connected low back disability, to include bowel or bladder impairment as well as lower extremity radiculopathy.  If there is neurological impairment the examiner should identify the nerve or nerves involved.

3. When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


